PD-0180-15
                                                             COURT OF CRIMINAL APPEALS
                                                                              AUSTIN, TEXAS
                                                           Transmitted 2/19/2015 2:26:42 PM
                                                             Accepted 2/19/2015 2:32:33 PM
                                                                               ABEL ACOSTA
                        PD-0180-15                                                     CLERK




           COURT OF CRIMINAL APPEALS
                   OF TEXAS



         PATRICIA ELIZABETH HARKCOM,
                  APPELLANT

                                 V.

                    THE STATE OF TEXAS,
                         APPELLEE

              APPELLANT’S
   PETITION FOR DISCRETIONARY REVIEW
              On Petition for Discretionary Review From
                    The Second Court of Appeals
                       In No. 02-12-00576-CR
                Affirming the Judgment in CR12165
                     In the 355th District Court
                        Hood County, Texas
                Honorable Ralph Walton, Presiding

                                  MITCHELL LEGAL SERVICES PLLC

                                  RICHARD MITCHELL        # 24047319
February 19, 2015                 ATTORNEY
                                  211 S Rusk St
                                  Weatherford, Texas 76086
                                  817 594 1088
                                  Fax 817 585 4778

            ORAL ARGUMENT IS REQUESTED
                                   Table of Contents

Identities of Parties and Counsel ................................................... iii

Index of Authorities ........................................................................ iv

Statement Regarding Oral Argument ............................................. 1

Statement of the Case...................................................................... 1

Statement of Procedural History..................................................... 3

Ground(s) for Review ....................................................................... 4

Question(s) for Review ..................................................................... 5

Did the Court of Appeals disregard the perfection of
appeal rules set forth in Few v. State,230 S.W.3d 184 (Tex.
Crim. App. 2007) and Texas Rules of Appellate Procedure
25.2(c)(2)? ....................................................................................... 5

Argument ......................................................................................... 5

Conclusion and Prayer for Relief..................................................... 9

Signature.......................................................................................... 9

Certificate of Service...................................................................... 10

Certificate of Compliance………………………………………………11

Opinion .................................................................................... App. A




                                                 ii
              IDENTITY OF PARTIES AND COUNSEL



APPELLANT

Patricia Elizabeth Harkcom
Unknown

Trial Court

355th District Court                        Ralph Walton (Presiding)
Hood County Courthouse                      817 579 3233
1200 Pearl St Granbury Tx


Counsel:

Attorney for the Appellant (appeal):        Richard Mitchell
                                            Attorney At Law
                                            Texas Bar No. 24047319
                                            211 S Rusk St
                                            Weatherford, Texas 76086
                                            (817) 594-1088
                                            (817) 585-4778 fax


Attorney for the Appellant (trial):         Andrew Ottaway
                                            Texas Bar No. 015342850
                                            PO Box
                                            Granbury Tx 76048
                                            (817) 573-7823


Attorneys for Appellee:                     Megan Chalifoux
                                            Hood County Courthouse
                                            1200 Pearl Street
                                            Granbury, Texas 76048
                                            (817) 579-3245



                                      iii
                                   Index to Authorities

Cases:

Few v. State, 230 S.W.3d 184 (Tex. Crim. App. 2007)................... 10

Clark v. State, 287 S.W.3d 355(Tex. App.—Texarkana 2009, no
pet.)... ................................................................................................ 7
Jones v. State, 98 S.W.3d 700, 703 (Tex. Crim. App. 2003) ............ 8

Roberts v. State, 270 S.W.3d 662 (Tex. App.—San Antonio 2008,
no pet.).............................................................................................. 8


Statutes:

Tex R. App P. 25.2(c)(2) ................................................................... 4




                                                    iv
                  Statement Regarding Oral Argument

      Ms. Harkcom requests oral argument upon the important issue

presented in this petition. The denial of the right to appeal her

conviction has serious constitutional implications for other Appellants

throughout the State of Texas.

                            Statement of the Case

      On 31 December 2011, a Texas trooper detained Ms. Julie

Underhill for an equipment violation on her company’s car.1. The

trooper escorted her to his patrol car to be interviewed. 2 He noticed her

past arrests and an old drug conviction, so he asks her for consent to

search the car.3 Ms. Underhill declined the trooper’s invitation to

search her vehicle. The trooper called for a K-9 to perform an open air

search.4 While waiting, Ms. Underhill tells the trooper that other

employees of the company she works for use narcotics and has access to

the same vehicle.5 The trooper attempts to convince Ms. Underhill that

if there is something that the other employees use or possess then she

shouldn’t have been riding around with it and she wouldn’t be in

1 R.R. 3-20
2 R.R. 3-22.
3 R.R. 3-28.
4 R.R. 3-29.
5 C.R. 6, State’s Exhibit 2 11:00-15:30

                                          1
trouble6 Ms. Underhill continued to say that she doesn’t know what is

in there and there are a number of employees who drive that vehicle on

a daily basis.7 Trooper testified that the driver has aged dramatically

which led him to believe that she is a user of illicit drugs.8 Later,

another officer came on the scene and saw drug paraphernalia behind

the back seat of the vehicle which led to a full search of the vehicle.9 A

small quantity of what was purported to be methamphetamine was

found also behind the back seat of the vehicle.10 Appellant was a

passenger in the car while Ms. Underhill was being investigated.11

Upon finding the drugs both were arrested.12 Ms. Underhill was never

prosecuted.13

      Richard Trotter testified at the Motion for New Trial. Mr. Trotter

testified that he owns the vehicle that Ms. Underhill drove the day she

and the Appellant was arrested.14 He testified that there were at least




6 Id.
7 Id.
8 R.R. 3-56-57, C.R. 6, State’s Exhibit 2 34:00-35:00
9 R.R. 3-44
10 R.R. 3-44, 47
11 R.R. 3-22

12 R.R. 3-31

13 R.R. 4-20

14 R.R. 4-9

                                           2
nineteen of his employees who drove the vehicle on a daily basis.15

Finally, he testified that the Appellant did not drive the vehicle and was

not employed by him.16 The Appellant was convicted and sentenced by

a jury on 2 October 2012. The trial court signed and filed its judgment

of conviction on 31 October 2012 while presumably sending the

Appellant a copy while she was in the county jail.17 That same day, the

Appellant a county inmate without access to an attorney, legal

materials and who is described by her trial attorney as “having some

deficits” communicated her desire to appeal through the only paperwork

that is given to them from the Hood County Court system.18

      Appointed counsel was appointed the next day and filed the

motion for new trial on 8 November 2012.

      The Court of Appeals found that the appeal should be dismissed

for want of jurisdiction.

                     Statement of Procedural History

      The Appellant was convicted on 2 October 2012. Appellant filed a

court supplied application for appellate counsel because she wanted to


15 Id.
16 Id.
17 Appellant’s trial counsel did not apply for an appeal bond.
18 R.R. 4: 39, CR 1

                                          3
appeal her case. On 3 December 2012, the trial court denied

Appellant’s motion for new trial. After briefing and oral argument the

2nd Court of Appeals in a split decision dismissed the appeal for want of

jurisdiction on 2 October 2014. En Banc reconsideration was denied on

15 January 2015.

                               Ground(s) for Review

         1) The Justices of the Second Court of Appeals have disagreed on

a material question of law necessary to the court’s decision.19 See Tex.

R. App. P. 66.3(e).

         2) The Justices of the Second Court of Appeals have misconstrued

a statute that would have disastrous effects on Pro Se litigants.20




19   Tex. R. App. P. 66.3(e) and C.R.
20   Tex. R. App. P. 66.3(d) and C.R.
                                        4
                          Issues Presented for Review


      I.       Did the Court of Appeals disregard the perfection of
               appeal rules set forth in Few v. State,230 S.W.3d 184
               (Tex. Crim. App. 2007) and Texas Rules of Appellate
               Procedure 25.2(c)(2)?

                                      Argument


           An appeal is perfected if the notice shows the party’s desire to

appeal from the judgment.21             This idea restated beautifully by this

Court suggest “…that a court of appeals has jurisdiction over any

appeal in which the appellant files an instrument in a bona fide attempt

to invoke the appellate court’s jurisdiction.”22

           This appeal is an example of an incarcerated, indigent,

inexperienced, pro se citizen who, in a bona fide attempt to invoke the

Second Court of Appeals jurisdiction, was turned away because for some

it’s easier “to elevate form over substance.”

           After her conviction and sentence, Ms. Harckom sat in the Hood

county jail for 29 days before she was presented with the judgment of

conviction and associated paperwork.23 We can safely presume she sat


21   Tex. R. App Pro 25.2(c)(2)
22   Few v. State, 230 S.W.3d 184, 189 (Tex. Crim. App. 2007)
23   C.R. 19
                                           5
there without the guidance of an attorney at this critical stage.24 That

very day she sent jail provided paperwork to the trial court requesting

it for an attorney to appeal her case.25     The Trial Court knew she

wanted to appeal her case and wrote APPEAL in big block letters.26 It

appointed an attorney that same day.

         The Appellant’s argument is simple. Considering the totality of

the circumstances of this case, did the Appellant make a bona fide

attempt to invoke the appellate court’s jurisdiction when she filed her

application?

         The Appellate court cites a plethora of cases that were decided

prior to this Court’s Few opinion. It also cites opinions after Few which

cannot and should not be considered as a bright line rule, since in the

Few opinion, this Court held that a Court of Appeals should look at any

instrument filed by an appellant to see if it was a bona fide attempt to

invoke their jurisdiction. In this case that instrument was a timely

filed affidavit of indigence and request for counsel that we can

reasonably presume based on the totality of the circumstances was an

attempt to appeal her conviction.

24    Majority Op. 3
25   C.R. 26
26   ID
                                     6
      The request was acted upon by the trial court where he wrote

appeal.   The 355th District Court trial judge knew exactly what the

Appellant wanted when he wrote APPEAL on the order. You are not

going too far out on a limb when you consider that, if the trial court

knew her desire, this Court would agree that the pro se Appellant,

attempted to appeal her case, during this critical stage the very day she

received the judgment with other associated paperwork.

      This Court should refrain from a bright line holding that an

affidavit and request for appellate counsel is not a bona fide attempt to

invoke the jurisdiction as cited by the Second Court of Appeals.27 The

Second Court depended on these cases and suggested a bright line rule

whereby an affidavit and request is not a notice of appeal.

      In Clark the Appellant filed an application for an attorney after

his conviction and was denied. The Texarkana Court in a short terse

opinion followed the unpublished opinion in Jarrels which also followed

a bright line rule.28 The Clark opinion failed to acknowledge Few.




27 Clark v. State, 287 S.W.3d 355 356(Tex. App.—Texarkana 2009, no pet.), Roberts
v. State, 270 S.W.3d 662, 665 (Tex. App.—San Antonio 2008, no pet.).
28 Clark 287 S.W.3d 355 citing Jarrles v. State, 2001 WL 1301636 (Tex. App.—

Houston[1st Dist.] Oct 25 2001. No. pet.)
                                        7
      The Second Court also cited Roberts for the same proposition as

Clark.29 Interestingly in Roberts the San Antonio Court remarked “The

word appeal is never mentioned in the document.” We can conclude

from the holding that if the word “Appeal” showed up in the document

then they could have considered and maybe even held in light of Few

that the appellant manifested a desire to appeal her case.

      Finally the Second Court cited Jones which concluded that his

Attorney’s motion to withdraw and request for court appointed counsel

was not a written notice of appeal.30 Well we don’t have that in this

case. In this case the Appellant herself without counsel tried to appeal

her case the only way she knew how and that was through her. And

most importantly in Jones, this Court said “The language of the motion

and affidavit makes clear the appellant’s desire to appeal.”31 Therefor

I’m at a loss of how in Jones the appellant’s affidavit was evidence of a

desire to appeal but this Appellant’s request for APPELLATE counsel

was not.




29Roberts at 665
30 Maj. Op 8
31 Jones v. State, 98 S.W.3d 700, 703 (Tex. Crim. App. 2003)


                                         8
                            Conclusion and Prayer

     The Court should GRANT this petition permit the parties to fully

brief the issue, ultimately REVERSE this cause and REMAND the case

to the court of appeals.

                              Respectfully submitted,

                              MITCHELL LEGAL SERVICES PLLC
                              211 S Rusk St
                              Weatherford, Texas 76086
                              Phone: (817) 594-1088
                              Fax (817) 585 4778
                              Richard@richardmitchelllaw.com


                              _/s/Richard Mitchell______________
                              Richard Mitchell
                              TX Bar No. 24047319
                              ATTORNEY FOR APPELLANT


                           Certificate of Service


     On the 13 day of February, 2015, a copy of the foregoing document
was served upon opposing (Local and State )counsel.


                                   __/s/Richard Mitchell____________
                                   Richard Mitchell

                           Certificate of Compliance

          I hereby certify that this document contains 1735 words in
14pt Century Schoolbook font.

                                     9
___/S/ Richard Mitchell




 10
                         COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00576-CR


PATRICIA ELIZABETH HARKCOM                                      APPELLANT

                                      V.

THE STATE OF TEXAS                                                   STATE


                                   ----------

            FROM THE 355TH DISTRICT COURT OF HOOD COUNTY
                       TRIAL COURT NO. CR12165

                                   ----------

                                  OPINION

                                   ----------

     Appellant Patricia Elizabeth Harkcom attempts to appeal her state-jail-

felony conviction and twenty-four month sentence for possessing less than a

gram of methamphetamine. 1 Because appellant did not timely file a notice of




     1
         See Tex. Health & Safety Code Ann. §§ 481.102(6), .115(a)–(b) (West
2010).
appeal or a motion for an extension of time to file the notice of appeal, we must

dismiss the appeal. 2

                                Background Facts

      A grand jury indicted appellant for possessing less than a gram of

methamphetamine.        Appellant retained counsel.   At a jury trial, she pled not

guilty. On October 2, 2012, the parties presented evidence and arguments on

appellant’s guilt and punishment to the jury. The jury found appellant guilty and

assessed her punishment at twenty-four months’ confinement (the maximum for

a state jail felony) and a $2,250 fine (less than the maximum). 3 The trial court

sentenced appellant in accordance with the jury’s verdicts.

      After the trial court sentenced appellant on October 2, on the same day, it

certified her right to appeal.      Appellant and her trial counsel signed the

certification, which recited that appellant had been informed of her rights

concerning an appeal.

      The trial court signed and filed its judgment of conviction on October 31,

2012. That day, appellant, acting pro se, filed an application for appointment of




      2
       This case was originally submitted on September 17, 2013.          On
June 10, 2014, the court, on its own motion, ordered the appeal to be
resubmitted on July 1, 2014; assigned this case to a new panel; and assigned
the undersigned to author the opinion.
      3
       See Tex. Penal Code Ann. § 12.35(a) (West Supp. 2014).


                                         2
counsel and a declaration of her inability to employ counsel. 4 The application

stated, “I have been advised of my right to representation by counsel in the trial

of the charge pending against me. I certify that I am without means to employ

counsel of my own choosing and I hereby request the court to appoint counsel

for me.” [Emphasis added.] The application did not express appellant’s desire to

appeal. The trial court granted the application and appointed counsel. On its

order, the judge handwrote “ON APPEAL” to the end of typed words stating

“ORDER APPOINTING COUNSEL.”

      On November 8, 2012, appellant, through newly-appointed counsel, filed

several documents, including designations of matters for inclusion in the

appellate record, a notice of appeal, and a combined motion for new trial and

motion in arrest of judgment. The notice of appeal stated that appellant had

already sought an appeal through her request for counsel. The motion for new

trial/motion in arrest of judgment, which was untimely filed, 5 alleged that the jury’s

verdict was contrary to the law and the evidence, that a new trial was warranted

in the interests of justice, and that appellant had not received effective assistance

from her trial counsel.

      The trial court set a December 2012 hearing on appellant’s combined

posttrial motions. At the hearing, appellant focused her presentation of evidence

      4
       The record does not contain a motion or order permitting the withdrawal of
appellant’s trial counsel.
      5
       See Tex. R. App. P. 21.4(a), 22.3.


                                          3
on alleged ineffectiveness of her trial counsel.     Specifically, she appeared to

contend that her trial counsel, who was still representing her on other charges,

was ineffective for not calling two witnesses and for failing to attempt to negotiate

a favorable plea agreement. The trial court denied the combined motions on

December 3, 2012.

                                   Jurisdiction

      A notice of appeal that complies with the requirements of the rules of

appellate procedure is essential to vest this court with jurisdiction. See Tex. R.

App. P. 25.2(b); Perez v. State, 424 S.W.3d 81, 85 (Tex. Crim. App. 2014);

Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012). When a notice of

appeal is not timely filed, we must dismiss the appeal for lack of jurisdiction.

Castillo, 369 S.W.3d at 198; Olivo v. State, 918 S.W.2d 519, 522–23 (Tex. Crim.

App. 1996). Only the court of criminal appeals may grant an out-of-time appeal.

See Tex. Code Crim. Proc. Ann. art. 11.07, § 3(a) (West Supp. 2014); Olivo, 918
S.W.2d at 525 n.8; Wade v. State, No. 02-14-00004-CR, 2014 WL 1999308, at

*1 (Tex. App.—Fort Worth May 15, 2014, no pet.) (mem. op., not designated for

publication).

      When a defendant has not filed a timely motion for new trial, the defendant

must file a notice of appeal within thirty days after the day the trial court imposed

its sentence in open court. Tex. R. App. P. 26.2(a)(1). Thus, because the trial

court sentenced appellant on October 2, 2012 and she did not timely file a motion

for new trial, her notice of appeal was due by November 1, 2012. See Tex. R.


                                         4
App. P. 4.1(a), 26.2(a)(1). The only document that appellant filed between her

date of sentencing and November 1, 2012 was her application for appointment of

counsel. And although appellant filed a notice of appeal in the trial court within

fifteen days after the November 1, 2012 deadline, she did not, as required by rule

of appellate procedure 26.3, file a motion for extension of time in this court during

that same time period. 6 See Tex. R. App. P. 26.3(b); Castillo, 369 S.W.3d at

201; Olivo, 918 S.W.2d at 523 (“When a notice of appeal, but no motion for

extension of time, is filed within the fifteen-day period, the court of appeals lacks

jurisdiction to dispose of the purported appeal in any manner other than by

dismissing it for lack of jurisdiction.”).

       In responding to our jurisdictional inquiries, appellant contends only that

the application for appointment of counsel qualifies as a timely notice of appeal;

she does not contend that rule 26.3 allows for an extension of time to file the

notice of appeal under the circumstances of this case.        Several intermediate

appellate courts have examined, under various circumstances, whether an



       6
        Moreover, we did not receive a copy of the notice of appeal until
December 2012. We sent a letter to appellant’s counsel in January 2013 to
express our concern that we lack jurisdiction over the appeal. Appellant
responded to our letter that same month, contending that her application for
appointment of counsel qualified as a timely notice of appeal. We informed
appellant in February 2013 that we would continue the appeal, and we eventually
received briefs on the merits, in which appellant raised one issue alleging
ineffective assistance of her trial counsel. In June 2014, by order, we
resubmitted this appeal and assigned it to the current panel. Thereafter, we
again sent appellant a letter expressing our concern that we lack jurisdiction.


                                             5
application for appointment of counsel, or a similar document, may qualify as a

notice of appeal.

      For example, in Clark v. State, the Texarkana court held that a

postconviction application for a court-appointed attorney, standing alone, did not

qualify as a notice of appeal.    287 S.W.3d 355, 356 (Tex. App.—Texarkana

2009, no pet.). The court distinguished one of its prior cases, in which it had held

that a notice of appeal had been filed when a postconviction request for

appointed counsel was joined with a request for a copy of the record and with a

district clerk’s written acknowledgement that the defendant had given oral notice

of intent to appeal. See id. (citing Massey v. State, 759 S.W.2d 18, 19 (Tex.

App.—Texarkana 1988, no pet.)); see also Baez v. State, 235 S.W.3d 839, 840–

41 (Tex. App.—Texarkana 2007, pet. ref’d) (concluding that a postconviction

motion to withdraw as counsel, which included language expressing the

defendant’s desire to appeal, was not a notice of appeal). 7

      7
       As explained in Baez, if courts deem language in such a motion as
constituting a notice of appeal,

      practically any language contained within any type of document that
      indicate[s] that [a defendant is] considering filing an appeal would be
      sufficient to serve as a notice of appeal. . . . [T]o do so would be
      tantamount of dispensing with the necessity of filing any such notice.
      Without direction from the Texas Court of Criminal Appeals, [courts
      should] not saddle [themselves] with the added responsibility of
      exploring every nook and cranny of a record—even in unlikely
      places—to seek out language that might be stretched to conceivably
      serve as a “notice of appeal.”
235 S.W.3d at 841.


                                         6
      Likewise, the San Antonio court of appeals has held that a combined

pauper’s oath and request for appellate counsel, standing alone, does not qualify

as a notice of appeal. See Rivera v. State, 940 S.W.2d 148, 149 (Tex. App.—

San Antonio 1996, no pet.); see also Roberts v. State, 270 S.W.3d 662, 665

(Tex. App.—San Antonio 2008, no pet.) (op. on reh’g) (following Rivera and

holding that a statement of inability to afford counsel was insufficient to serve as

a notice of appeal, even when construed liberally).

      Under similar facts, other intermediate courts, including our own, have

reached decisions in accordance with the conclusions in Clark and Rivera. See,

e.g., Currie v. State, No. 09-06-00225-CR, 2006 WL 2506419, at *1 (Tex. App.—

Beaumont Aug. 30, 2006, no pet.) (mem. op., not designated for publication)

(concluding that a pauper’s oath and order appointing counsel on appeal were

insufficient to serve as a notice of appeal and noting that the court of criminal

appeals has held the same); Alejandro v. State, No. 14-06-00539-CR, 2006 WL
2074819, at *1 (Tex. App.—Houston [14th Dist.] July 27, 2006, pet. ref’d) (mem.

op., not designated for publication) (declining to consider a pauper’s oath and a

designation of record on appeal as a timely notice of appeal); Jarrels v. State,

No. 01-01-00721-CR, 2001 WL 1301636, at *1 (Tex. App.—Houston [1st Dist.]

Oct. 25, 2001, no pet.) (not designated for publication) (refusing to consider a

“request for the appointment of appellate counsel as the functional equivalent of




                                         7
a notice of appeal”); 8 Rodriguez-Banda v. State, No. 04-96-00762-CR, 1997 WL
136517, at *1 (Tex. App.—San Antonio Mar. 26, 1997, no pet.) (not designated

for publication) (“[N]either an affidavit of indigency nor a request for appointment

of appellate counsel can serve as a notice of appeal . . . .”); Cooper v. State, 917
S.W.2d 474, 477 (Tex. App.—Fort Worth 1996, pet. ref’d) (“We find that the order

appointing counsel . . . does not act as a substitute for a timely filed notice of

appeal.”); Williford v. State, 909 S.W.2d 604, 605 (Tex. App.—Austin 1995, no

pet.).

         The court of criminal appeals has also indicated that documents similar to

appellant’s application for appointment of counsel do not perfect an appeal. For

example, in Jones v. State, although the defendant (through his trial counsel) had

filed a postconviction request for appointed appellate counsel within thirty days of

sentencing, the court stated that appellant had not filed a “written notice of

appeal” and instead granted an out-of-time appeal.        98 S.W.3d 700, 702–04

(Tex. Crim. App. 2003). Similarly, fifteen years earlier, that court concluded that

although a defendant had filed a pauper’s oath and request for counsel on the

day he was sentenced, he had not perfected an appeal. See Shute v. State, 744
S.W.2d 96, 97 (Tex. Crim. App. 1988) (affirming a court of appeals’s dismissal of


         8
       The Jarrels court noted that on the same day that Jarrels had filed the
request for appointment of counsel, he had also filed a motion for new trial. 2001
WL 1301636, at *1. As the court explained, “[a]t that time, [Jarrels] did not know
whether his motion for new trial would be granted, or whether he would appeal
the judgment.” Id.


                                          8
an appeal for want of jurisdiction); see also id. at 100 (Teague, J., dissenting)

(attaching, as an appendix, a pauper’s oath and request for counsel along with

the trial court’s order appointing counsel “ON APPEAL”).

      We recognize that a notice of appeal is sufficient when it shows a

defendant’s desire to appeal. See Tex. R. App. P. 25.2(c)(2); Gonzales v. State,

421 S.W.3d 674, 675 (Tex. Crim. App. 2014). But appellant’s application for

counsel did not necessarily show her desire to appeal; instead, it showed only

her desire for the appointment of counsel, from which an appeal, a successful or

unsuccessful motion for new trial, a successful or unsuccessful motion in arrest

of judgment, 9 or perhaps nothing (after consultation with counsel and counsel’s

review of the trial court’s proceedings) may follow.       Contrary to appellant’s

contention in oral argument, there may be reasons for requesting appointment of

counsel after sentence has been pronounced other than immediately bringing an

appeal.

      Also, we cannot conclude that the trial court’s handwritten reference to an

appeal on the order granting appellant’s application is determinative.       This

reference does not necessarily reflect the trial court’s understanding of

appellant’s present intent to appeal; it may, instead, reflect the court’s

acknowledgement that appellant would need counsel if she later decided to

appeal.

      9
      In the event a defendant prevails in such a motion, an appeal is obviously
unnecessary.


                                       9
         Finally, we recognize that in recent years, the court of criminal appeals has

explained that we should liberally construe rules related to the perfection of an

appeal.     See Few v. State, 230 S.W.3d 184, 190 (Tex. Crim. App. 2007).

Nonetheless, the court’s cases do not dispense with the requirement of a bona

fide notice of appeal.      See id. at 189–90 (noting that the rules “retain the

requirement of notice of appeal” but holding that an unquestioned notice of

appeal was sufficient to appeal the defendant’s conviction although the

defendant filed the notice of appeal under a wrong cause number); see also

Taylor v. State, 424 S.W.3d 39, 41, 44–46 (Tex. Crim. App. 2014) (concluding

that an unquestioned notice of appeal was sufficient to invoke jurisdiction

although it was mistakenly sent to a court of appeals and later forwarded to a trial

court); Gonzales, 421 S.W.3d at 674 (holding that an unquestioned notice of

appeal in one cause number was sufficient to bring appeals in three related

cases). Despite liberal construction of the rules, the court of criminal appeals has

not dispensed with them altogether; it still dismisses appeals when there is no

timely notice of appeal. See Castillo, 369 S.W.3d at 202–03; Shute, 744 S.W.2d

at 97.

         For all of these reasons, following the rationale in the cases above, we

cannot conclude that appellant’s application for appointment of counsel qualifies

as a timely notice of appeal.         See Tex. R. App. P. 25.2(c)(2), 26.2(a)(1).

Because the record does not contain a timely notice of appeal or a timely motion

for extension of time to file a notice of appeal, we dismiss the appeal for want of


                                          10
jurisdiction. See Tex. R. App. P. 25.2(b), 26.2(a)(1), 26.3(b), 43.2(f); Taylor, 424
S.W.3d at 43; Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).


                                                   /s/ Terrie Livingston

                                                   TERRIE LIVINGSTON
                                                   CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; WALKER and MEIER, JJ.

WALKER, J., filed a dissenting opinion.

PUBLISH

DELIVERED: October 2, 2014




                                          11
                          COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                 NO. 02-12-00576-CR


PATRICIA ELIZABETH HARKCOM                                             APPELLANT

                                         V.

THE STATE OF TEXAS                                                              STATE


                                      ----------

           FROM THE 355TH DISTRICT COURT OF HOOD COUNTY
                      TRIAL COURT NO. CR12165

                                      ----------

                            DISSENTING OPINION

                                      ----------

      I respectfully dissent. Under the narrow facts presented here, I would hold

that Appellant timely invoked the jurisdiction of this court over her appeal.

      The pertinent facts are:

·October 2, 2012—Appellant was sentenced in open court, starting the thirty day
timetable for filing a motion for new trial or a notice of appeal. See Tex. R. App.
21.4(a), 26.2(a).
·October   31, 2012—the trial court signed its judgment of conviction in
Appellant’s case.

·October    31, 2012—Appellant filed a one-page pro se form application for
appointment of counsel that contains a form order at the bottom for the trial court
to grant or deny the application.

·October 31, 2012—the trial court granted Appellant’s pro se application for
appointment of counsel and appointed appellate counsel.1

·November 1, 2012—Appellate counsel was notified that he was appointed to
represent Appellant on appeal.

·November 8, 2012—Appellate counsel filed a motion for new trial explaining
that “[t]his motion, has not been filed within the 30 day period,” that he was
notified of his appointment to represent Appellant on November 1, 2012, and that
the motion for new trial therefore “could not have been filed in the 30 day period.”

·November 8, 2012—Appellate counsel filed a notice of appeal.
·December 3, 2012—the trial court conducted a hearing on Appellant’s motion
for new trial.

·December 3, 2012—the trial court signed an order denying Appellant’s motion
for new trial.

       Appellant had until November 1, 2012, to file her notice of appeal (or a

motion for new trial), and the only document she filed with the trial court by that

       1
         The trial court marked up the form, writing the word “Appeal” across the
top of the application, crossing through the word “denying” in the title of the order,
and handwriting in “on appeal,” so that the title of the order at the bottom of the
form reads “ORDER APPOINTING/DENYING COUNSEL ON APPEAL.” The
order appointed counsel for Appellant on appeal and the order was also stamped
filed in the trial court on October 31, 2012.


                                          2
deadline was her application for appointment of counsel and a declaration of her

inability to employ counsel. The majority holds that Appellant’s application for

appointment of counsel was insufficient to constitute a notice of appeal; I do not

dispute that in most cases, an application for appointment of counsel will not

indicate a desire to appeal sufficient to satisfy the notice of appeal requirement.

See Tex. R. App. P. 25.2(c)(2) (providing that a notice of appeal is sufficient if it

shows the party’s desire to appeal from the judgment).

      Here, however, the trial court did not enter a written judgment for twenty-

nine days after sentencing Appellant in open court. One day before the thirty-day

deadline to file a notice of appeal (or motion for new trial), the trial court entered

its written judgment.    On that same day, Appellant filed her application for

appointment of counsel and a declaration of her inability to employ counsel. The

trial court wrote in large black marker on the form application and order the words

“Appeal” and “ON APPEAL.” Appellant had not filed a motion for new trial or

motion in arrest of judgment prior to requesting appointment of counsel on

appeal, and considering that the deadline for filing such motions was the

following day, what “desire” could have been expressed by her request for

appointed counsel on appeal other than a desire to appeal the judgment signed

that day? Id.; see also Tex. R. App. P. 21.4(a), 22.3; cf. Jarrels v. State, No. 01-

01-00721-CR, 2001 WL 1301636, at *1 (Tex. App.—Houston [1st Dist.] Oct. 25,

2001, no pet.) (not designated for publication) (noting, in rejecting appellant’s

argument that request for appointment of appellate counsel constituted notice of


                                          3
appeal, that appellant filed request on same day as motion for new trial and bill of

exceptions and that, at that time, appellant did not know whether his motion for

new trial would be granted or whether he would appeal the judgment).

      The majority points to several cases from our sister courts holding that an

application for appointment of counsel does not qualify as a notice of appeal.

See Majority Op. @ 6–8. But in none of those cases was the judgment signed

the day before the deadline to file a notice of appeal, and in none of those cases

did the defendant request and the trial court grant appointed counsel for

“APPEAL” the day before the deadline to file a notice of appeal. Cf. Clark v.

State, 287 S.W.3d 355, 356 (Tex. App.—Texarkana 2009, no pet.); Jarrels, 2001
WL 1301636, at *1; Rivera v. State, 940 S.W.2d 148, 149 (Tex. App.—San

Antonio 1996, no pet.); Cooper v. State, 917 S.W.2d 474, 477 (Tex. App.—Fort

Worth 1996, pet. ref’d) (“We find that the order appointing counsel, under these

facts, does not act as a substitute for a timely filed notice of appeal.”) (emphasis

added).

      I recognize that the time period for filing a notice of appeal begins from the

day that sentence is imposed, not from the date of the written judgment, see Tex.

R. App. P. 26.2(a), but I also recognize that a defendant’s notice of appeal must

show a “desire to appeal from the judgment,” Tex. R. App. P. 25.2(c)(2)

(emphasis added); see Tex. Code Crim. Proc. Ann. art. 42.01, § 1 (West Supp.

2014) (“A judgment is the written declaration of the court signed by the trial judge




                                         4
and entered of record . . . .”).2 I further recognize that we are to apply the

perfection-of-appeal rules “reasonably, yet liberally” so that the right of appeal is

not lost by elevating form over substance. Few v. State, 230 S.W.3d 184, 189

(Tex. Crim. App. 2007).     Based on the unique facts here, where the written

judgment was entered one day prior to the thirty-day deadline to appeal, where

Appellant filed her application for appointed counsel that same day, and where

the trial court twice indicated on that application that her request and the court’s

order was for “APPEAL,” and liberally construing the perfection-of-appeals rules,

I would hold that Appellant’s application for appointment of counsel sufficiently

showed her desire to appeal from the trial court’s judgment. See Tex. R. App. P.

25.2(c)(2). Consequently, because she timely filed that application, I would not

dismiss the appeal for want of jurisdiction.

      Because the majority holds otherwise, I respectfully dissent.


                                                    /s/ Sue Walker
                                                    SUE WALKER
                                                    JUSTICE



PUBLISH

DELIVERED: October 2, 2014




      2
         Thus, how could Appellant express a desire to appeal from the judgment
until after it was entered?


                                          5
                         COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00576-CR


Patricia Elizabeth Harkcom              §    From the 355th District Court

                                        §    of Hood County (CR12165)

                                        §    October 2, 2014
v.
                                        §    Opinion by Chief Justice Livingston

                                        §    Dissent by Justice Walker

The State of Texas                      §    (p)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS



                                    By /s/ Terrie Livingston
                                       Chief Justice Terrie Livingston